     Case 1:20-cv-00578-NONE-SKO Document 25 Filed 04/12/21 Page 1 of 3


 1

 2

 3

 4

 5

 6
                              UNITED STATES DISTRICT COURT
 7
                                       EASTERN DISTRICT OF CALIFORNIA
 8

 9       CAROLINA ZAMORA MAGANA,                                  Case No. 1:20-cv-00578-NONE-SKO

10                           Plaintiff,
                                                                  ORDER RE SUPPLEMENTAL BRIEFING
11             v.                                                 DIRECTED TO PLAINTIFF’S MOTION
                                                                  FOR LEAVE AMEND COMPLAINT AND
12                                                                CONTINUING HEARING
         ARCHER DANIELS MIDLAND CO., INC.,
13                                                                (Doc. 21)
                        Defendant.
14       _____________________________________/

15

16            On March 10, 2021, Plaintiff Carolina Zamora Magana filed a motion for leave to amend

17   complaint, which is set for hearing on April 14, 2021. (Doc. 21.) Defendant Archer Daniels

18   Midland Company filed an opposition brief on March 31, 2021. (Doc. 22.) No reply brief was

19   filed.

20            Defendant removed this action to federal court on the basis of diversity jurisdiction on

21   March 30, 2020. (See Doc. 1.) By her amendment, Plaintiff seeks to join as a defendant Elizabeth

22   Hurtado, who appears to be a citizen of California and would destroy diversity jurisdiction.1 (See

23   Doc. 21 at 11 ¶ 3.) “If after removal the plaintiff seeks to join additional defendants whose joinder

24   would destroy subject matter jurisdiction, the court may deny joinder, or permit joinder and

25
     1
       The undersigned observes that Plaintiff’s proposed amended complaint indicates that this Court would have
26   jurisdiction over this case irrespective of Ms. Hurtado’s joinder because “[t]he parties have stipulated to have this
     matter heard in the United States District Court for the Eastern District of California” and have “consented to
27   magistrate judge jurisdiction.” (Doc. 21 at 13 ¶ 18.) It is well established, however, that “parties cannot . . . create
     federal court subject matter jurisdiction by stipulation.” Holman v. Laulo–Rowe Agency, 994 F.2d 666, 668 n.1 (9th
28   Cir. 1993) (citing Neirbo Company v. Bethlehem Shipbuilding Corp., 308 U.S. 165 (1939)). Thus, an agreement
     between the parties to submit to federal jurisdiction is insufficient to confer the same upon this Court.
     Case 1:20-cv-00578-NONE-SKO Document 25 Filed 04/12/21 Page 2 of 3


 1   remand the action to the State court.” 28 U.S.C. 1447(e). Plaintiff’s motion does not reference
 2   Section 1447(e), and instead relies on Federal Rule of Civil Procedure 15(a).2 (See Doc. 21.)
 3   Rule 15(a) provides that courts “should freely give leave [to amend] when justice so requires.”
 4   Fed. R. Civ. P. 15(a)(2).
 5              While the Ninth Circuit has not addressed the issue, several district courts, including this
 6   district, have determined that “the proper standard for deciding whether to allow post-removal
 7   joinder of a diversity-destroying defendant is set forth in 28 U.S.C. 1447(e).” Boon v. Allstate Ins.
 8   Co., 229 F. Supp. 2d 1016, 1019 n.2 (C.D. Cal. 2002) (citations omitted); see also Hardin v. Wal-
 9   Mart Stores, Inc., 813 F. Supp. 2d 1167, 1173 (E.D. Cal. 2011) (“Plaintiffs may not circumvent 28
10   U.S.C. § 1447(e) by relying on Fed .R. Civ. P. 15(a) to join non-diverse parties.”) (citing Clinco v.
11   Roberts, 41 F. Supp. 2d 1080, 1086 (C.D. Cal. 1999) (holding that amendment under Fed. R. Civ.
12   P. 15(a) should not be permitted where to do so would destroy diversity after removal because it
13   “would allow a plaintiff to improperly manipulate the forum of an action”)).
14              Section 1447(e) is “couched in permissive terms” and “clearly gives” district courts
15   discretion in deciding whether to permit or deny joinder of a non-diverse defendant. Newcombe v.
16   Adolf Coors Co., 157 F.3d 686, 691 (9th Cir. 1998). See also Murphy v. Am. Gen. Life Ins. Co.,
17   74 F. Supp. 3d 1267, 1278 (C.D. Cal. 2015) (“[W]here a proposed amendment would add a non-
18   diverse party after removal—thereby precluding existing, diversity jurisdiction—there is greater
19   discretion in determining whether to allow the amendment.”); IBC Aviation Servs., Inc. v.
20   Compania Mexicana de Aviacion, S.A. de C.V., 125 F. Supp. 2d 1008, 1011 (N.D. Cal. 2000)
21   (“Under 1447, whether to permit joinder of a party that will destroy diversity remains in the sound
22   discretion of the court.”). In deciding whether to deny or permit joinder under 1447(e), courts
23   typically analyze the following six factors:
24
                         (1) [W]hether the party sought to be joined is needed for just
25                       adjudication and would be joined under Federal Rule of Civil
                         Procedure 19(a); (2) whether the statute of limitations would
26                       preclude an original action against the new defendants in state
                         court; (3) whether there has been unexplained delay in requesting
27                       joinder; (4) whether joinder is intended solely to defeat federal
28   2
         Defendant’s opposition similarly does not refer to 28 U.S.C. § 1447(e).

                                                                  2
     Case 1:20-cv-00578-NONE-SKO Document 25 Filed 04/12/21 Page 3 of 3

                      jurisdiction; (5) whether the claims against the new defendant
 1
                      appear valid; and (6) whether denial of joinder will prejudice the
 2                    plaintiff.

 3   IBC Aviation, 125 F. Supp. 2d at 1011 (internal citations omitted).

 4            As the parties’ briefing does not mention, much less address, 28 U.S.C. § 1447(e), the

 5   parties are ORDERED to file supplemental briefing regarding whether Plaintiff shall be permitted

 6   to amend her complaint to add Ms. Hurtado as a defendant under Section 1447(e). The parties

 7   SHALL also address whether this case should be remanded to state court should the Court grant

 8   Plaintiff’s motion.

 9            To allow for the submission of supplemental briefing, the hearing on Plaintiff’s motion to

10   amend is CONTINUED to May 19, 2021. Plaintiff SHALL file her supplemental brief by no

11   later than April 28, 2021. Defendant SHALL file its opposition by no later than May 5, 2021.

12   Any reply by Plaintiff SHALL be filed by no later than May 12, 2021.3

13
     IT IS SO ORDERED.
14

15   Dated:     April 12, 2021                                           /s/   Sheila K. Oberto                  .
                                                              UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

26
27
     3
28    The undersigned encourages the parties to meet and confer in an attempt to reach an agreement on any amendment
     prior to submitting their supplemental briefing.

                                                             3
